CASANUEVA, Judge.
William R. Theroux appeals the summary denial of his- motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without prejudice to any right Theroux may have to raise his claims of scoresheet error or to seek to withdraw his plea in a timely, facially sufficient motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. See Romero v. State, 805 So.2d 92 (Fla. 2d DCA 2002).
Affirmed.
VILLANTI and WALLACE, JJ., Concur.